 

 

Case 1:19-cr-00936-WJ Document 26 Filed 06/05/19 Page 1 of 2

»
Unled States Distrect Cour+
fer the
United Stetes of Americ2 5
| Vv > C€2Se No. 4q mM) 477
Richard Johns TR ? CLIG-] 3 uy
Defendant )
Motion to Dismiss Counse|
J Ri char TFehn s Tr at phis time would respect telh,

FPMlove.

A Nene
IS ras 5 “Ny CerrenTl peblic de ken Sey (corrse!)

yi Du ,
, Dd < rh Sern g MWekkKec Ft, ve. and ache
ta tere sf She! Aime.

on behalf£ ox fu

. 7 Curren
cal CAS ’
) < (los y 9). TAMA you

Amand/2 Z avn
of

On 901

a- your Ane.

Date. Lley oF RO/G De ben lan - kan KA Qh. Me.

Richard Johns Tr.
 

 

Case 1:19-cr-00936-WJ Document 26 Filed 06/05/19 Page 2 of 2

“* Richa, f Tehn 5 Te-

C, * 378 US-)

40/2 Corr. Che.
Pe. Box 3 oy,

AV),"/:
27 | MAY. EFo2/

LEGAL

 

 

 

   
  

 

8
NM BRO -
GO MAY “oO So ee
‘PA SY oe PomEveR
Arte 55 *
Co 72 tes Federz / LZ .
33 3 act o
va Mh surte
) MA,
8 7/02.
i Met al Mealy hyp otfiyh
